1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      JOHN MANUEL RUIZ,
4
                            Plaintiff,
5                                                             2:16-cv-00931-APG-VCF
      vs.                                                     ORDER
6     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                            Defendants.
8
            Before the Court is Plaintiff’s Motion for Discovery (ECF No. 74).
9
            Accordingly,
10
            IT IS HEREBY ORDERED that a telephonic hearing on Plaintiff’s Motion for Discovery (ECF
11
     No. 74), is scheduled for 2:00 PM, July 27, 2021.
12
            The Office of the Nevada Attorney General is ordered to contact Tawnee Renfro, Courtroom
13
     Deputy (702-464-5427), to coordinate the call-in telephone number with High Desert State Prison
14
     for Plaintiff for this hearing by noon, July 26, 2021.
15
            Plaintiff is ordered to appear telephonically. The court will place the call and connect with Plaintiff
16
     at High Desert State Prison with the number provided to the court by either the prison or the Office of the
17
     Nevada Attorney General.
18
            The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
19
     five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
20
     sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
21
     proceedings is prohibited.
22
            DATED this 24th day of June, 2021.
23
                                                                   _________________________
24                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
25
